Citation Nr: 1427337	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-22 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to November 1984.  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2014, the Veteran testified before the undersigned at a travel Board hearing and a transcript of the hearing is of record.  Additionally, the Veteran submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).  

In addition to the paper claims file, there is a Virtual VA paperless claims file.  Review of the evidence in such file reveals that it is either duplicative of that in the paper claims file or irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  Bilateral hearing loss is shown by the competent and credible evidence of record to be related to the Veteran's active military service.  

2.  Tinnitus is shown by the competent and credible evidence of record to be related to the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  

2.  The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1.02, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Current tinnitus and bilateral hearing loss disabilities have been established, including a showing the Veteran has hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (2013).  The Veteran has provided competent and credible testimony regarding in-service incurrence of acoustic trauma (confirmed by his Form DD-214 which reflects a military occupational specialty (MOS) of antitank assaultman) which resulted in hearing loss and tinnitus during service and ever since.  Finally, although the June 2010 VA examiner could not provide a nexus opinion without resulting to speculation, a private medical opinion received in April 2014 concluded that it is as likely as not that the Veteran's current bilateral hearing loss and tinnitus are related to the Veteran's active service.  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus are granted.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


